Citation Nr: 1301380	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-36 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service in the Coast Guard from July 1997 to November 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision by the Department of Veterans Affairs (VA) Buffalo, New York Regional Processing Office (RPO), which determined that the appellant was not eligible for VA educational assistance benefits under Chapter 30, Title 38, United States Code, based upon the fact that he was given an Under Honorable Conditions discharge (UHC discharge) from service.


FINDING OF FACT

The character of the Veteran's service does not confer eligibility for VA educational assistance benefits under the MGIB, Chapter 30, Title 38, United States Code.  


CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under the MGIB, Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 107(a) and 3011(a) (West 2002); 38 C.F.R. §§ 3.40 and 21.7042 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

There is no legal basis upon which the claim for VA educational assistance benefits under the MGIB may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Analysis

The Veteran seeks payment of VA educational assistance benefits under the Montgomery GI Bill (MGIB), Chapter 30, Title 38, United States Code. 

The Veteran initially filed a claim for Chapter 30 benefits in August 2001.  At that time, he submitted a copy of his DD-214 that showed his character of service as "honorable" and his type of separation as "general."  The reason for separation was listed as "misconduct."  The Veteran was approved for VA educational assistance under Chapter 30 and enrolled in a welding training program in 2001.

In September 2008, the Veteran submitted a VA Form 22-1995, Request for Change of Program or Place of Training, indicating that he sought additional Chapter 30 benefits to pursue a lineman training program.  At that time he submitted another copy of his DD-214, this time showing that his character of service was "under honorable conditions."  The reason for separation was listed as "misconduct."  

The RO then contacted the United States Coast Guard Personnel Command to inquire as to the character of the Veteran's service.  In an electronic mail reply dated in September 2008, the Coast Guard Personnel Command's Command Master Chief stated that the Veteran had a general discharge for misconduct on November 15, 2000; that the Veteran had no honorable service; and that no DD-214 showing honorable service for the Veteran was on file.

In October 2008 the RO determined that, based on the Veteran's character of discharge under honorable conditions, that his claim for Chapter 30 benefits could not be approved.

The Veteran contends that he did not send VA a DD-214 showing honorable service and that any mistake in approving him for benefits for which he was not entitled was VA's.

The governing legal criteria, as pertinent to this particular case, specify that in order to be eligible to receive educational benefits pursuant to Chapter 30, an individual, after June 30, 1985, must first become a member of the Armed Forces, serve at least three years of continuous active duty in the Forces, and must be discharged with an "honorable" discharge.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042 (a) (4).  A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e).

An alternative to meeting the aforementioned character of discharge requirement exists if the evidence shows the appellant's service is described as "honorable", and that the Veteran was placed on the retired list, transferred to the Fleet Reserve or Fleet Marine Corps Reserve, placed on the temporary disability retired list, or released in a reserve component of the Armed Services.  38 U.S.C.A. § 3011 (a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  

The findings by the service department verifying a person's service are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran was initially approved for Chapter 30 benefits in 2001.  However, the copy of his DD-214 he submitted at that time, and that is contained in the claims folder, listed his character of service as honorable.  He subsequently submitted a copy of his DD-214 in 2008 that showed his character of service as under honorable conditions, and that determination has been verified by the Coast Guard.  The Veteran's current denial that he ever submitted a copy of the DD-214 showing honorable service is not credible given that the record contains a copy of the form he submitted in 2001.  Nonetheless, it is not relevant to the question now before the Board, i.e., whether he is eligible for Chapter 30 benefits at this time.

The Veteran's DD-214 shows that he had one continuous period of service in the Coast Guard from July 1997 to November 2000.  The character of his service was noted to be under honorable conditions and the narrative reason for separation was misconduct.  These facts were confirmed by the coast Guard Personnel Command, and the Veteran does not currently dispute them.  The Veteran has not reported any other periods of service that were honorable or that the Veteran had "honorable" service, or that he was placed on the retired list, transferred to the Fleet Reserve or Fleet Marine Corps Reserve, placed on the temporary disability retired list, or released in a reserve component of the Armed Services.  See 38 U.S.C.A. § 3011 (a)(3)(C),(D); 38 C.F.R. § 21.7042 (a)(4)(iii),(iv).  Thus, under 38 C.F.R. § 21.7042 (a)(4) because the Veteran was not given an "honorable" discharge, he is not eligible for VA educational assistance benefits under the MGIB, Chapter 30, Title 38, United States Code.  Id.  

The law specifically excludes such service for purposes of entitlement to VA educational assistance benefits under the MGIB, Chapter 30, Title 38, United States Code.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, there is no legal basis on which the Veteran's claim can be granted.  Sabonis, 6 Vet. App. at 30; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is restricted to applying the pertinent statutes, regulations and applicable case law.  See Duro, supra.  


ORDER

Entitlement to basic eligibility for Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


